Citation Nr: 0918505	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  05-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from November 1963 to November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In pertinent part of that 
decision, the RO granted service connection for bilateral 
sensorineural hearing loss and assigned the disability a 
noncompensable rating effective from October 17, 2003.  The 
Veteran appealed as to the rating assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial compensable 
rating for bilateral sensorineural hearing loss.  As is 
explained below, the Board finds that additional development 
is necessary prior to adjudication of this claim.  It appears 
that a new examination is in order.

The claims file does not include medical findings showing the 
severity of the Veteran's bilateral sensorineural hearing 
loss since March 2005, more than four years ago.  Although 
the Veteran underwent a more recent VA audiological 
examination in December 2006, the there were no audiological 
findings reported from that examination.  In the December 
2006 VA examination report, the examiner noted that the 
audiological findings were "not adequate for rating" 
because the Veteran "exhibited exaggerated listening 
behaviors."  The examination report contains no other 
information that could serve to inform a rating body as to 
whether another attempt to examine the Veteran could produce 
findings adequate for rating purposes.

In circumstances such as these, where the Veteran presents 
with questionable behavior during an examination, or where 
examination findings are otherwise compromised as to make 
them inadequate for rating purposes, the examiner should 
fully describe what caused the poor examination results.  
Without such an explanation, the Board is left with no basis 
to determine whether another examination is in order.  Absent 
specific rationale for denying a new examination, the Board 
finds that another examination should be attempted. 

Here, another VA audiological examination is also necessary 
because the December 2006 VA examiner also failed to comment 
on the functional effects caused by a hearing disability in 
his or her final audiological report.  The United States 
Court of Appeals for Veterans Claims (Court) has held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Martinak 
v. Nicholson,  21 Vet. App. 447, 455 (2007) 455.  Given the 
above, the Board finds that further VA audiological 
examination of the Veteran is required prior to adjudication 
of this appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
records of pertinent medical treatment 
from any VA facilities identified in the 
record.

2.  The RO should then schedule the 
Veteran for VA audiological examination to 
determine the current severity of his 
bilateral sensorineural hearing loss.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, and all the findings should be 
set forth in detail.  The examiner is also 
requested to describe the functional 
effects caused by the Veteran's hearing 
disability.  

Further, if the examiner determines that 
the Veteran's behavior compromises the 
audiological findings in the examination, 
then the examiner should fully describe 
how the Veteran's behavior impacts the 
test results and indicate whether another 
examination could be beneficial for 
compensation purposes.  The claims file 
should be made available to the examiner, 
who should review the entire claims folder 
in conjunction with this examination.  
This fact should be so indicated in the 
examination report.  

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then re-adjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

